Title: 1774 Septr. 1. Thursday.
From: Adams, John
To: 


       This Day, We breakfasted at Mr. Mifflins, Mr. C. Thompson came in, and soon after Dr. Smith. The famous Dr. Smith, the Provost of the Colledge. He appears a plain Man—tall, and rather Aukward—there is an Appearance of Art.
       We then went to return Visits to the Gentlemen who had visited us. We visited a Mr. Cadwallader a Gentleman of large Fortune, a grand and elegant House And Furniture. We then visited Mr. Powell, another splendid Seat. We then visited the Gentlemen from S. Carolina and about twelve were introduced to Mr. Galloway, the Speaker of the House in Pensylvania. He looks like Ben. Davis the Sandimanian.
       We dined at Friend Collins’s—Stephen Collins’s—with Govr. Hopkins, Govr. Ward, Mr. Galloway, Mr. Rhoades, &c.
       In the Evening all the Gentlemen of the Congress who were arrived in Town, met at Smiths the new City Tavern and spent the Evening together. 25 Members were come. Virginia, N. Carolina, Maryland, and the City of N. York were not arrived.
       Mr. William Livingston from the Jerseys, lately of New York, was there. He is a plain Man, tall, black, wears his Hair—nothing elegant or genteel about him. They say he is no public Speaker, but very sensible, and learned, and a ready Writer.
       Mr. Rutledge the Elder, was there, but his Appearance is not very promising. There is no Keenness in his Eye. No Depth in his Countenance. Nothing of the profound, sagacious, brilliant, or sparkling in his first Appearance.
       Yesterday We removed our Lodgings to the House of Miss Jane Port, in Arch Street, about half Way between Front Street and Second Street.
       I find that there is a Tribe of People here, exactly like the Tribe in the Massachusetts, of Hutchinsonian Addressers. There is indeed a Sett in every Colony. We have seen the Revolutions of their Sentiments. Their Opinions have undergone as many Changes as the Moon. At the Time of the Stamp Act, and just before it, they professed to be against the Parliamentary Claim of Right to tax Americans, to be Friends to our Constitutions, our Charter &c. Bernard was privately, secretly endeavouring to procure an Alteration of our Charter. But he concealed his Designs untill his Letters were detected. Hutchinson professed to be a stanch Friend to Liberty, and to our Charter, untill his Letters were detected—a great Number of good People thought him a good Man, and a Sincere Friend to the Congregational Interest in Religion and to our Charter Priviledges. They went on with this machiavilian Dissimulation, untill those Letters were detected—after that they waited untill the Boston Port Bill was passed, and then, thinking the People must submit immediately and that Lord North would carry his whole System triumphantly, they threw off the Mask. Dr. Smith, Mr. Galloway, Mr. Vaughan and others in this Town, are now just where the Hutchinsonian Faction were in the Year 1764 1765, when We were endeavouring to obtain a Repeal of the Stamp Act.
      